UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 96-6193



JEROME JULIUS BROWN, SR.,

                                           Petitioner - Appellant,

         versus

STATE OF MARYLAND; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.




                            No. 96-6194



JEROME JULIUS BROWN, SR.,
                                           Petitioner - Appellant,

         versus


THERESA A. NOLAN, Judge; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.
                            No. 96-6195



JEROME JULIUS BROWN, SR.,

                                          Petitioner - Appellant,

         versus


JOHN W. HARDWICKE, Chief Administrative Law
Judge,
                                           Respondent - Appellee.




                            No. 96-6196



JEROME JULIUS BROWN, SR.,

                                           Plaintiff - Appellant,

         versus

MARYLAND PAROLE COMMISSION,

                                            Defendant - Appellee.




                                 2
                             No. 96-6197


JEROME JULIUS BROWN, SR.,

                                            Petitioner - Appellant,

          versus


JOHN W. HARDWICKE; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
2459-L, CA-95-2407-L, CA-95-2408-L, CA-95-3348-L, CA-93-3649-L, CA-
95-1844-L)

Submitted:   June 20, 1996                   Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Jerome Julius Brown, Sr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Maureen Mullen Dove, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  3
PER CURIAM:

     Appellant noted these appeals outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain

extensions of the appeal periods within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its orders on November 19, 1993, January 25, 1995,

July 28, 1995, September 5, 1995, and September 6, 1995; Appel-

lant's notices of appeal were filed on January 19, 1996. Appel-
lant's failure to note a timely appeal or obtain an extension of

the appeal period deprives this court of jurisdiction to consider

this case. We therefore deny certificates of appealability in Nos.
96-6193, 96-6194, 96-6195, and 96-6197, and dismiss all five

appeals. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                4